Filed 7/20/22 In re Frank M. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                        DIVISION TWO


In re FRANK M. et al., Persons                             B315449
Coming Under the Juvenile                                  (Los Angeles County
Court Law.                                                 Super. Ct.
                                                           No. 19CCJP07322A/B)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

CLAUDIA M.,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Lisa A. Brackelmanns, Juvenile Court Referee.
Affirmed.
      Ernesto Paz Rey, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and William D. Thetford, Deputy
County Counsel, for Plaintiff and Respondent.

                            ******


       Claudia M. (mother) appeals from an order terminating her
parental rights to her two children, Angel (born July 2012) and
Frank (born April 2017). Mother contends that the trial court
erred when it declined to apply the beneficial parent-child
relationship exception to termination of parental rights found in
Welfare and Institutions Code section 366.26, subdivision
(c)(1)(B)(i).1 Specifically, mother contends that the trial court
improperly applied the law of the beneficial parent-child
relationship exception as set forth in In re Caden C. (2021) 11
Cal.5th 614 (Caden C.). We find no error and affirm the
judgment.

      FACTUAL AND PROCEDURAL BACKGROUND
Events leading to detention of the children
     The family came to the attention of the Los Angeles County
Department of Children and Family Services (DCFS) on
October 5, 2019, when mother was arrested for possession of
methamphetamine, having an open container of alcohol in her


1     All further statutory references are to the Welfare and
Institutions Code.




                                2
vehicle, and child endangerment. Mother was observed by law
enforcement throwing an object (later found to be
methamphetamine) over a wall. Mother also had an open
container of alcohol in the car, which she admitted drinking. The
children were in the car at the time. Mother stated that she had
no intention of driving the car and denied tossing the
methamphetamine. Mother’s driver’s license was suspended, and
the vehicle’s registration was expired. The children were taken
into protective custody.
       The following day the social worker interviewed mother at
the sheriff’s station holding facility. Mother claimed not to
understand why DCFS was called. Mother’s brother, Jesus M.,
had come to the police station to collect the children. Mother
denied throwing anything over the fence but admitted purchasing
the container of alcohol and taking a sip. She continued to claim
she did not intend to drive. Mother was forthcoming about her
substance use, indicating that, if tested, she would test positive
as she used methamphetamines a few days earlier. Mother
stated she began using methamphetamines when she was about
20 years old. She had attended treatment and, prior to her last
use, had been sober for 18 months. Mother reported a
willingness to cooperate with DCFS and admitted her error in
drinking, relapsing, and placing her children at risk of abuse or
neglect. Mother asked that the children be placed with Jesus M.
and his girlfriend.
Section 300 petition and transfer
       On November 12, 2019, the San Bernardino County
Juvenile Court sustained a section 300 petition alleging that
mother struggled with substance abuse which impaired her
ability to care for her children and that the alleged father, whose




                                3
whereabouts were unknown, knew or should have known of
mother’s substance abuse problem. The court dismissed an
allegation that mother left her children without supervision.
      On November 22, 2019, the Los Angeles County Superior
Court accepted jurisdiction of the entire case upon transfer from
San Bernardino County. The juvenile court appointed counsel,
ordered the children remain suitably placed, and set a disposition
hearing for February 5, 2020.
Disposition
      DCFS filed a report in connection with the February 2020
disposition hearing. The children had been placed with paternal
uncle Juan M. and his wife, Delia M.
      In an interview with a social worker on January 22, 2020,
mother admitted to having substance abuse problems. When
asked whether it affected her parenting, mother stated, “yes and
no.” Mother acknowledged that her children needed a sober
parent, that she started using drugs when she was 17 years old,
and had been using drugs for 16 years. Mother used
methamphetamine daily until she became pregnant with Angel.
Mother stopped using drugs, but relapsed one to two weeks
before giving birth to Angel. Mother believed her drug use
resulted in Angel being born prematurely in July 2012. The
Child Welfare Services/Case Management System contains a
July 11, 2012 referral stating that Angel was born with a positive
toxicology screen for amphetamine. Mother admitted to once
inhaling drugs while pregnant. A voluntary family maintenance
(VFM) case was opened on August 6, 2012, but was closed on
October 15, 2013, with the family having stabilized.
      During the VFM, mother completed a six-month substance
abuse program, but she relapsed after a year of sobriety. Mother




                                4
said she used drugs in her home every day while Angel slept.
Mother said she was able to adequately care for Angel while she
was under the influence of methamphetamine. When asked if
she could continue to take care of the children while under the
influence of methamphetamine, mother stated, “No, I don’t
believe I can take care of them.”
      Mother met Frank’s father, Frank R., in 2014 and they
maintained a relationship for two years.2 Frank R. also used
methamphetamine, and they would use the drug together.
Mother denied using drugs during her pregnancy with Frank, but
relapsed five months after the child’s birth because she learned
Frank R. had been unfaithful. In 2017 she enrolled in another
substance abuse program and remained sober for about 18
months, before she relapsed in April 2019.
      Mother said her last drug use was January 16, 2020. She
had positive drug tests on both December 20, 2019, and
January 8, 2020. Mother denied being under the influence at the
time of her October 5, 2019 arrest. She also denied possessing or
disposing of methamphetamine. Mother reported that after the
police ran her name, she was held because she was on felony
probation.3
      Mother claims she was not permitted to contact her brother
and was held for about three weeks, during which she was frantic
about the children and did not know where they were. Mother

2    Neither Frank’s father, Frank R., nor Angel’s father,
Ruben R., is a party to this appeal.
3     Mother admitted being on felony probation for identity
theft at the time of her arrest. She also admitted to a criminal
history of about seven arrests for petty offenses.




                                 5
reported that by the time of her court hearing, she pled guilty
regardless of her guilt because she wanted to get out and see her
children. Mother reported that she was told if she pled no
contest, she would be released the same day, but if she did not,
she would have to wait in jail for trial.
       An in-person interview with Angel was conducted by the
social worker on January 21, 2020. Angel answered most
questions “I don’t know” or “I don’t remember,” including his
father’s name and why he was not living with his mother. Angel
stated that he did not know what drugs were and did not know
what methamphetamine was. Angel denied ever seeing mother
acting strangely or inappropriately. When asked if he wanted to
tell anything to the social worker, Angel responded, “I love her
(mother). [I]t hurts my feelings when she cries. She misses us.”
Angel reported that he had enjoyed visiting with mother. They
played with bubbles, and mother gave them a lot of stuff, like
candy.
       The social worker noted that mother was visiting the
children every Saturday for about six hours. The visits were
good, and the children were excited to visit with mother. Mother
and the children were affectionate towards one another, and
Angel cried a lot after the visits.
       The disposition hearing was held on February 5, 2020. The
court received DCFS’s reports into evidence, declared the
children dependents of the court and removed them from
parental custody pursuant to section 361, subdivision (c)(1). The
court denied reunification services for the fathers and ordered
that mother receive reunification services. Mother’s case plan
included a full drug and alcohol program, random weekly drug
testing, a 12-step program, a parenting program, individual




                                6
counseling, and a psychiatric evaluation for psychotropic
medication. The court ordered a minimum of six hours a week of
monitored visits for mother and set a six-month review hearing
for August 4, 2020.4
Review period/termination of reunification services
       On April 8, 2020, mother participated in a Child and
Family Team (CFT) meeting and requested unmonitored visits.
On April 23, 2020, the social worker reviewed mother’s progress
and liberalized her visits to unmonitored. The social worker
noted that mother was in compliance with the DCFS case plan
including drug testing and court-ordered counseling. Mother’s
visits were punctual and appropriate, and the children reported
that they enjoyed the visits.
       On May 26, 2020, the social worker confirmed that mother
had completed a six-month drug program. However, it was later
learned that mother had tested positive for methamphetamines
on May 22, 2020. On June 11, 2020, DCFS filed a section 388
petition asking the juvenile court to restrict mother’s visits to
monitored. The juvenile court set a hearing on the section 388
petition for September 21, 2020, to coincide with the six-month
review hearing, and ordered DCFS to file another report.
       After mother completed the six-month drug program, she
began aftercare services. It was recommended that mother enter
an in-patient program because she needed a higher level of care.
Mother enrolled in a residential program on July 6, 2020.
However, mother tested positive for amphetamine and

4     On May 26, 2020, the juvenile court advanced and vacated
the August 4, 2020 hearing and continued it to September 21,
2020.




                                7
methamphetamine on July 6 and July 7 and was terminated from
the program on August 6, 2020. On September 2, 2020, mother
reentered the six-month outpatient program she had previously
completed.
       From February 6, 2020, to August 27, 2020, mother tested
negative for drugs 16 times. She failed to test on five occasions.
She tested positive on May 22, 2020, and June 9, 2020.
       A visit was scheduled for August 13, 2020, from 8:30 a.m. to
2:30 p.m. for DCFS to observe mother with the children. Mother
failed to attend, answer her phone, and to respond to the social
worker’s text message. Two subsequent visits were cancelled due
to the children’s illness. Mother rarely called the children. When
asked what they did during visits with their mother, the children
said they watched television and played video games because
mother usually slept.
       Mother failed to attend the CFT meeting also scheduled for
August 13, 2020. The social worker attempted to reschedule, but
mother was unavailable.
       At the six-month review hearing, DCFS recommended that
the juvenile court terminate mother’s reunification services and
set a section 366.26 hearing to consider termination of parental
rights.
       On September 21, 2020, the juvenile court granted DCFS’s
section 388 petition, ordered monitored visits for mother, and
continued the six-month review hearing to December 2, 2020.
       In a last minute information for the court, DCFS reported
that mother missed 14 drug tests between July 10, 2020, and
October 29, 2020. Mother tested positive for amphetamine on
September 11, 2020. Mother admitted her relapse, but
minimized it by stating that relapse is part of recovery. Mother




                                8
also avoided her appointments with the social worker, and
several meetings had to be rescheduled. Mother acknowledged a
cycle of relapse every 90 days.
       During the pendency of the case, mother completed a six-
month drug program, 30 days of a residential program, and was
attending another six-month program. Mother continued to
struggle with sobriety, however. She admitted being unable to
apply the tools she learned in the treatment programs to address
her addiction.
       On September 17, 2020, the social worker received a
confirmation from mother’s parenting education provider that
mother had completed 30 sessions of the 52 sessions required for
completion. Mother had increased insight on child safety
concerns.
       Mother had not been consistent with monitored visits. She
did not visit the children weekly for various reasons, including
lack of transportation and illness. Visits were cancelled by the
caregivers due to the children being exposed to COVID-19 from
classmates. While the children were required to quarantine, the
caregivers insured the children had phone access, though
mother’s phone calls were irregular. On October 15, 2020,
mother agreed to a new schedule with calls on Mondays,
Wednesdays, and Fridays, in addition to the Saturday monitored
in-person visits.
       Mother continued to show an inability to maintain the
regular Saturday in-person visits, and her last-minute
cancellations left the children feeling hopeless. At a CFT
meeting, DCFS expressed concern about mother’s inconsistent
visits. Mother then asked to be informed of the children’s
medical and dental exams, but did not show up for Angel’s dental




                               9
procedure even when given notice three months in advance,
resulting in a setback for mother and Angel’s relationship.
Mother continued to make unfulfilled promises to the children.
       During one observed visit, mother was not fully engaged
with the children when the social worker was not present. The
caretaker informed the social worker that during one visit,
mother spent four hours watching television with the children.
Although mother told the social worker that she brought healthy
snacks for the children, she continued to bring sugary snacks and
chips to feed the children for their lunch.
       Mother participated in a psychological evaluation and was
diagnosed with depression, anxiety, and posttraumatic stress
disorder and prescribed psychotropic medication.
       DCFS reported that due to delays and continuances
required by the COVID-19 pandemic, mother had ample
opportunity to make the changes necessary to allow the children
to be returned to her custody. However, she failed to
demonstrate any change of behavior. Mother had no relapse
prevention strategy in place and had not graduated past step
three in her 12-step program. Mother was unemployed and
continued to rely on community services to pay her monthly rent.
       DCFS further reported that on November 16, 2020, when
asked why mother was no longer participating in court-ordered
random drug testing, mother initially stated that she attended
drug testing through her substance abuse counseling. Mother
later admitted, however, that she had several relapses since her
relapse in September 2020. Mother admitted she was not
truthful with her substance abuse counselor and that the
counselor believed that she was sober. Mother was ashamed that




                               10
she chose drugs over her children and talked about feelings of
wanting to give up.
       In a November 17, 2020 conversation between the social
worker and mother’s substance abuse counselor, it was learned
that the counselor was unaware of mother’s missed drug tests or
relapses. The counselor recommended that mother enter another
inpatient program because in her four programs she had not
committed to making the changes necessary to refrain from using
drugs.
       On November 18, 2020, the social worker was again unable
to reach mother. Mother also failed to respond to the caregivers’
and counselor’s phone calls. A police welfare check was requested
and completed around 5:20 p.m. Mother opened the door for the
officer. Mother appeared drowsy but denied being under the
influence of any substances. Mother told the officer that she did
not need any help. Mother later told the social worker that she
had been asleep for about 72 hours.
       Because of mother’s continued drug use and her history of
relapsing every 90 days, DCFS recommended termination of
family reunification services and scheduling a section 366.26
hearing to consider termination of parental rights.
       On December 2, 2020, the juvenile court terminated
mother’s reunification services and set a section 366.26 hearing
for March 22, 2021.
Status review and section 366.26 report
       DCFS filed a status review report on March 22, 2021. The
children had resided with their caregivers since January 2020
and continued to do well in their placement. There had been no
placement issues, and DCFS had no concerns about the level of
care the children received.




                               11
       Since December 2, 2020, mother had provided no
documentation that she continued to participate in court-ordered
services. Her visitation with the children had been sporadic and
limited. She had not stayed in touch with the assigned social
worker, and she had not contacted the caregivers to follow up on
the children’s well-being. Mother had moved into a sober living
home on December 9, 2020, but left the home one week later.
       The caretakers reported that mother’s visits were sporadic.
Mother often telephoned the caretakers to cancel visits because
she was having COVID-19 symptoms. During telephone visits
mother frequently told the children she could not talk because
she had to take medication. Mother rarely called the children
during the week and when she did, she would terminate the calls
after about five minutes. The children told their caregivers that
when mother called she was lying down in her bed and did not
seem to be alert or attentive to the children. Mother informed
the children that they were not permitted to refer to the
caregivers as “mom” and “dad.” She told the children they would
soon be a family again, which interfered with the caretakers’
ability to parent the children.
       On February 11, 2021, Angel reported his disappointment
with mother because he would wait all week to visit mother for a
few hours and she would spend most of the time on her phone.
Angel had his iPad ready every Monday, Wednesday, and Friday
for mother’s call, but mother often texted the caregivers that she
was not available. Angel often hoped mother would call him.
       The caretakers continued to support mother with visits.
They were ready to proceed with adoption to provide the children
a permanent home. DCFS recommended that the juvenile court




                                12
identify adoption as the children’s permanent plan and continue
the hearing for 120 days to allow DCFS to notice the fathers.
       The juvenile court continued the section 366.26 hearing to
September 27, 2021, and set another review hearing for
September 20, 2021.
       In a last minute information for the court, DCFS informed
the court that at a recent visit, mother took Frank into a
bathroom stall and allowed him to speak to his father on her cell
phone. The caregiver confirmed that Frank reported the
incident. The caregiver tried to intervene, but mother took Frank
into the bathroom stall. The caregiver stated that mother would
make excuses to go to her car during visits and attempted to take
the children into her car alone. Both caretakers had to be
present at visits in order to ensure that mother did not take the
children into her car. Mother continued to arrive late to visits
and to leave early. Her phone calls continued to be sporadic.
       Frank reported that mother spent most of her time during
the visits talking to others on her phone and that he wanted his
caregivers to be his mommy and daddy. Angel said he would get
all his homework done in order to spend time with mother, but
mother was then on her phone most of the visit. Angel said once
he became ill during a visit and told mother he needed to rest.
Mother became angry and told him, “I know you don’t want to
play with me anymore.” This made Angel feel bad so he tried to
get up and play with mother but could not. Mother walked away
from him and would not play with him after that.
       In a September 20, 2021 status review report, DCFS
reported that the children remained with their caretakers with
no placement issues. The caretakers’ biggest concern was
working with mother on effective communication so that the




                               13
children’s feelings did not get hurt. Mother made comments to
the children, such as telling them that she was their only mother
and no one could replace her. Mother also told Angel, “you don’t
want to play with me because you don’t love me anymore” and
“how would you treat me like this when I always bring you toys,
clothes that you want.” Angel would have angry outbursts when
mother made such comments. Angel was happy to visit mother,
but he would be disappointed when mother was late for a visit or
when she stayed on her phone during visits. Frank complained
that the visits were boring and that the six-hour visits were too
long.
       The caretakers reported that mother’s visits remained
sporadic and were poor quality, due to lack of bonding and
mother’s inability to arrive on time. There were several visits
where mother was between 45 and 90 minutes late. The children
continued to report that mother spent the majority of her time on
the phone instead of spending time with them. The children
wished the mother could be more available to them during phone
calls and weekly visits.
Mother’s section 388 petitions
       Mother filed a section 388 petition for each boy asking the
juvenile court to reinstate family reunification services or grant
her unmonitored visits. The juvenile court set the petitions for
hearing on September 27, 2021.
Section 366.26 and 388 hearings
       The juvenile court first conducted the hearing on mother’s
section 388 petitions. Mother testified as to the skills she learned
in her substance abuse program and as to her progress in drug
treatment. She was on the fifth step of her 12-step program and
had a sponsor. Mother had been in mental health counseling and




                                14
was consistently taking her medication. Mother had completed a
52-week parenting program and testified to what she learned in
the class. Mother admitted she would have had a stronger bond
with her children if she engaged with them more by playing,
reading, and talking with them.
        Mother said when she arrives for visits she gives the
children a hug. She said Frank runs to her and Angel wants to
run to her, but the caretakers prevent him from doing so. Mother
denied ever being more than two to three minutes late for a visit,
despite the DCFS reports otherwise.
        The juvenile court found that mother showed neither
changed circumstances nor that giving mother six more months
of family reunification services would promote the children’s best
interests and denied mother’s section 388 petitions.
        The court next turned to the section 366.26 hearing. When
asked to describe her parental relationship with Frank, mother
repeated that he would run to her at the visits and tell mother
that he loved her. At the end of the visit, Frank would kiss a toy,
give it to mother, and ask her to bring it back at the next visit.
At the next visit, mother would bring the toy, kiss it, and give it
back to Frank. At the visits, Frank would spend most of his time
with mother and not with the caregivers. Mother reported that
Frank told her, “I would never let them take me away from you.”
Mother reported that Frank asked her permission to call the
caregivers “mommy” and “daddy.” Initially, mother denied
permission, but later told him it was okay. As to Angel, mother
stated that she could “see in his eyes that he just wants for our
little family to be back together.”
        When asked about the incident where she took Frank into a
bathroom stall to call his father, mother admitted to being




                                15
unsupervised with the child at the park but denied that she
allowed Frank to speak with his father.
       Mother’s attorney asked the juvenile court to find
applicable the beneficial parent-child relationship exception to
termination of parental rights. The children’s attorney joined
DCFS in arguing that the exception was not applicable and that
the juvenile court should terminate parental rights.
       The juvenile court found that mother had not established
that the beneficial parent-child relationship exception to
termination of parental rights was applicable. Regarding
visitation, the court found that although mother visited the
children, it also considered the quality of the visits and the fact
that mother was late to most of them. As to mother’s
relationship with the children, the court stated, “[T]here was no
evidence presented to the court to show that she is taking on a
parental role with these children,” noting that mother was still
confined to monitored visits, which made it much more
challenging for her to take on a parental role. The court
concluded that there was no evidence that the bond mother had
with the children was strong enough to outweigh the benefits the
children would receive by being adopted.
       The court’s minute order stated: “The Court finds that any
benefit accruing to the child from his/her relationship with the
parent(s) is outweighed by the physical and emotional benefit the
child will receive through the permanency and stability of
adoption, and that adoption is in the best interests of the child.”
       The court found the children were adoptable and
terminated parental rights. The court also ordered DCFS to talk
to the caretakers about mother being able to continue visiting the
children.




                                16
Notice of appeal
     On September 29, 2021, mother filed a notice of appeal.

                           DISCUSSION
I.     Applicable law and standard of review
       When a court orders a section 366.26 hearing,
“reunification services have been terminated, and the assumption
is that the problems that led to the court taking jurisdiction have
not been resolved.” (Caden C., supra, 11 Cal.5th at p. 630.) The
goal of the section 366.26 hearing is to “‘select and implement a
permanent plan for the child.’” (Ibid.) To guide the court in this
process, “the statute lists plans in order of preference and
provides a detailed procedure for choosing among them.” (Ibid.)
First, the court must decide whether the child is likely to be
adopted. If so, “the court shall terminate parental rights to allow
for adoption.” (Ibid.)
       However, if the parent shows that termination of parental
rights would be detrimental to the child for one of the specifically
enumerated reasons, “the court should decline to terminate
parental rights and select another permanent plan.” (Caden C.,
supra, 11 Cal.5th at pp. 630-631). The specific statutory
exceptions “‘merely permit the court, in exceptional
circumstances [citation], to choose an option other than the norm,
which remains adoption.’” (Ibid.)
       One such exception is the beneficial parent-child
relationship exception. (§ 366.26, subd. (c)(1)(B)(i).) The
exception applies where the parent proves three elements: “(1)
regular visitation and contact, and (2) a relationship, the
continuation of which would benefit the child such that (3) the
termination of parental rights would be detrimental to the child.”




                                17
(Caden C., supra, 11 Cal.5th at p. 631.) In determining whether
termination of the relationship would be detrimental, “the trial
court must decide whether the harm from severing the child’s
relationship with the parent outweighs the benefit to the child of
placement in a new adoptive home.” (Id. at p. 632.) “By making
this decision, the trial court determines whether terminating
parental rights serves the child’s best interests.” (Ibid.)
       “When it weighs whether termination would be
detrimental, the court is not comparing the parent’s attributes as
custodial caregiver relative to those of any potential adoptive
parent(s). Nothing that happens at the section 366.26 hearing
allows the child to return to live with the parent.” (Caden C.,
supra, 11 Cal.5th at p. 634.) “In many cases, ‘the strength and
quality of the natural parent/child relationship’ will substantially
determine how detrimental it would be to lose that
relationship . . . .” (Ibid.) “A child would benefit from continuing
a strong, positive, and affirming relationship . . . .” (Ibid.) Thus,
“in assessing potential detriment, it [is] proper for the juvenile
court to consider whether, and the extent to which, the caregivers
and [parent] occupied parental roles with the minor.” (In re A.L.
(2022) 73 Cal.App.5th 1131, 1157 (A.L.).) However, the juvenile
court may not restrict its analysis to whether the parent is acting
in a parental role. Instead, the court must focus on whether the
parent and child have a “‘substantial, positive, emotional
attachment.’” (In re L.A.-O. (2021) 73 Cal.App.5th 197, 211.)
       The first two elements of the beneficial parent-child
relationship exception are reviewed for substantial evidence. (In
re Eli B. (2022) 73 Cal.App.5th 1061, 1068 (Eli B.).) Under this
standard, we must “view the evidence in the light most favorable
to the trial court’s order, drawing every reasonable inference and




                                 18
resolving all conflicts in support of the judgment.” (In re
Marina S. (2005) 132 Cal.App.4th 158, 165.) We review the third
element under a hybrid standard, reviewing the factual
determination concerning the detriment analysis for substantial
evidence but the ultimate weighing of the relative harms and
benefits of terminating parental rights for an abuse of discretion.
(Eli B., supra, at p. 1068.)
II.    The record supports the juvenile court’s decision
       The record supports the juvenile court’s determination that
mother failed to prove the elements necessary to establish the
beneficial parent-child relationship exception to termination of
parental rights.
       A.    Regular visitation and contact
       The record reveals that mother’s visits were not consistent
for much of the reunification period. Mother failed to show up for
visits, cancelled visits, and often remained on her cell phone or
slept during the visits. Both boys expressed disappointment that
mother spent the majority of the time during visits on her phone.
During telephone visits, mother often told the children that she
could not talk. She rarely called the children during the week,
and when she did, she would terminate the phone calls after
about five minutes. When mother called, she was often lying in
her bed and did not appear alert or attentive to the children. As
the trial court noted, mother was late to many visits and the
record showed that the visits were of poor quality. These facts
support a judicial determination that mother’s visits were not
sufficiently consistent to establish the exception.
       B.    Detriment
       The record supports the trial court’s determination that
mother and the children did not have a sufficiently substantial,




                                19
positive, emotional attachment such that the benefit accruing to
the children from maintaining the relationship would be
outweighed by the physical and emotional benefit the children
would receive through adoption. On the contrary, the record
reveals that the relationship adversely affected the children in
many ways.
       In assessing detriment, a court may consider whether
children are “exhibiting stress over their parents’ lack of
consistent visitation.” (Eli B., supra, 73 Cal.App.5th at p. 1071.)
Here, both children expressed negative emotions surrounding
mother’s inconsistent and inattentive visits. In August 2020, the
caregiver commented to the social worker that what Angel
needed most was for mother to be consistent with her visits and
telephone calls. Mother’s last-minute cancellations of her visits
left the children feeling hopeless. When mother did visit, the
boys did not get sufficient quality interaction with her. Mother
was frequently late to visits and ended them early. Both children
complained that mother often slept during their visits, leaving
them to watch television or play video games. Angel expressed
disappointment because he would wait all week to visit with
mother and she would spend much of the time on her phone.
Angel also waited with his iPad ready every Monday, Wednesday,
and Friday and was disappointed when mother texted the
caregivers that she was not available. The children’s feelings
were hurt by mother’s actions. They were also hurt by mother’s
comments, including her comments that no one should replace
her as their mother and her comments suggesting that Angel did
not love her anymore. These facts support the juvenile court’s
finding that mother’s actions and comments did not create the
type of substantial, positive bond required to meet the exception.




                                20
       Further, mother violated court orders when she took Frank
into a bathroom stall to speak to his father on the phone. Mother
made excuses to attempt to take the children to her car alone.
Mother’s efforts to avoid the court orders placed the children at
risk and added stress to the visits. They did not create a positive
bond with the children.
       As set forth above, there is ample evidence in the record
that mother’s interactions with the children were problematic.
This evidence supports the juvenile court’s determination that
the children’s relationship with mother was not of such a quality
that the termination of her parental rights would be detrimental
to them.
III. The record does not suggest that the court failed to
       apply the correct legal standard
       Mother argues that the juvenile court erred because it
applied the wrong legal standard. Specifically, mother contends
that the trial court incorrectly considered whether mother
occupied a parental role in deciding whether the beneficial
relationship exception applied. As set forth below, we find that
the juvenile court did not improperly restrict its rationale to the
question of whether mother occupied a parental role in the
children’s lives.
       When it terminated mother’s parental rights, the juvenile
court considered all of the evidence before it. The court noted
that mother’s testimony “was really showing her, I think, regrets
of what could have happened, could have been done.” However,
there was “no evidence” that mother was taking on a “parental
role” with the children. The court further elaborated on this
comment, adding that there was no evidence that mother was
“able to be involved with them on a day-to-day basis with all of




                                21
the things they have to deal with.” Specifically, there was no
evidence that mother was “counseling them when they are having
problems with their friends, and re-directing them when they are
having behavioral issues.” Overall, there was “nothing to really
show that the . . . bond that she has with her children is so strong
that it outweighs any benefit that they would have in being
provided with the permanency and stability that they have found
in the home with the relative caregiver.”
       The juvenile court did not err in considering “‘the strength
and quality of the natural parent/child relationship.’” (Caden C.,
supra, 11 Cal.5th at p. 634.) As set forth above, “in assessing
potential detriment, it [is] proper for the juvenile court to
consider whether, and the extent to which, the caregivers and
[parent] occupied parental roles with the minor.” (A.L., supra, 73
Cal.App.5th at p. 1157.) What the juvenile court may not do is
restrict its analysis to whether the parent is acting in a parental
role. Instead, the court must focus on whether the parent and
child have a “‘substantial, positive, emotional attachment.’” (In
re L.A.-O., supra, 73 Cal.App.5th at p. 211.)
       The court did not improperly restrict its analysis in this
case. The court considered mother’s testimony regarding her
relationship with the children, stating “It’s very clear from her
testimony today that she loves her children, but it’s also very
clear that she has not established the parental bond exception
through her testimony.” The court noted that mother’s testimony
showed mainly her regrets, not a quality relationship with her
children. In addition to being unable to be with them on a day-to-
day basis, mother was not there to help them with their
relationships and behavioral issues. The court thus properly
focused on the strength and quality of mother’s relationship with




                                22
her children and refrained from an improper comparison with the
caregivers.5
       The cases cited by mother illustrate the difference between
a court that properly considers whether the parent has occupied a
parental role and improperly restricts its analysis to that specific
aspect of the relationship. Mother first cites In re B.D. (2021) 66
Cal.App.5th 1218 (B.D.). The B.D. court acknowledged that the
juvenile court did not have the benefit of the analysis in Caden C.
before making its determination regarding the beneficial parent-
child relationship exception to termination of parental rights.
(B.D., supra, at p. 1228.) First the B.D. court expressed concern
that the juvenile court relied “heavily, if not exclusively, on the
fact that the parents had not completed their reunification plans”
and did not consider how the parents’ drug use impacted their
relationship with the children. (Ibid.) Second, the record did not
demonstrate that the juvenile court “examined the nature of the
parent-child relationship . . . to evaluate whether a significant
positive emotional attachment existed between the parents and
children.” (Ibid.) The court noted that the juvenile court also
examined whether the parents occupied a “‘parental role’” in their


5      Mother also suggests that the court improperly considered
whether mother had overcome the issues that led to the
dependency. The juvenile court noted that mother “didn’t
progress to unmonitored visits, which does make it more
challenging for her to take on that parental role.” While the
juvenile court noted that mother had not progressed to
unmonitored visits, it did not suggest that this alone supported
its detriment finding. Instead, the court noted that the lack of
unmonitored visits interfered with mother’s ability to maintain a
sufficiently significant emotional attachment with the children.




                                23
children’s lives. (Id. at p. 1229.) The B.D. court felt that the
juvenile court’s references to the parents’ failure to occupy a
parental role “concerning” because it was “unclear what weight
the juvenile court placed on these conclusions when balancing the
harm” of severing the parent-child relationship. (Id. at p. 1230.)
The B.D. court did not suggest that consideration of whether the
parents play a parental role is never permissible—only that
juvenile courts should not place the weight of its decision on this
factor.
       In In re J.D. (2021) 70 Cal.App.5th 833 (J.D.), “the juvenile
court’s finding on the second element was conclusory and thus
problematic—that mother’s relationship with J.D. did not
‘amount to a parental bond.’” (Id. at p. 864.) The J.D. court
noted that the Caden C. court did not address whether the nature
of a parent’s relationship with the child must be parental. Thus,
standing alone, the juvenile court’s comment was “vague and
unhelpful.” (J.D., at p. 864.). J.D. does not stand for the
proposition that consideration of the parent’s parental role as to
the child is never permissible—only that standing alone, the use
of the term “parental role” alone is insufficient to explain the
denial of a parent’s request to implement the beneficial parent-
child exception.
       Finally, mother relies upon In re D.M. (2021) 71
Cal.App.5th 261 (D.M.). The D.M. court held that in denying
father’s argument that the beneficial parent-child relationship
applied, the juvenile court erred in applying an overly narrow
definition of the term “‘parental role.’” (Id. at p. 270.) The court
stated:
       “While focusing on whether father occupied a
       ‘parental role’ in the children’s lives, equating that




                                24
      role with attendance at medical appointments, and
      understanding their medical needs, the court said
      nothing about the attachment between father and his
      children. Caden C. made clear the beneficial
      relationship exception is not focused on a parent’s
      ability to care for a child or some narrow view of what
      a parent-child relationship should look like.” (Ibid.)
       As with B.D. and J.D., nothing in D.M. suggests that
consideration of whether the parent plays a parental role in the
child’s life is completely forbidden. Instead, the juvenile court
may use this factor only in analyzing “whether there is a
substantial, positive emotional attachment between the parent
and child.” (D.M., supra, 71 Cal.App.5th at p. 270.) As set forth
in Caden C., “‘the strength and quality of the natural parent/child
relationship’ will substantially determine how detrimental it
would be to lose that relationship.” (Caden C., supra, 11 Cal.5th
at p. 634.)
       Other recent cases have confirmed that consideration of a
parent’s parental role in a child’s life is not forbidden by Caden C.
In A.L., supra, 73 Cal.App.5th at p. 1154, the father contended on
appeal that the juvenile court improperly considered his parental
role in his child’s life. The A.L. court disagreed with the father’s
argument, noting that the Supreme Court did not forbid
consideration of this factor. Instead, the court noted Caden C.
confirmed that “the strength and quality of the parent’s
relationship with the child, including whether that parent has a
parental role, is a relevant consideration to the court’s detriment
finding.” (A.L., at p. 1157.)
       A similar claim was made by a father in In re Katherine J.
(2022) 75 Cal.App.5th 303 (Katherine J.). The court found that




                                 25
the father did not occupy a parental role, and the father argued
that this consideration was prohibited by Caden C. The
Katherine J. court, like the A.L. court, disagreed with this
argument. The court explained that “. . . Caden C. requires
juvenile courts to do more than summarily state that a parent
has not occupied a parental role in [a] child’s life.” (Katherine J.,
at p. 319.) However, the juvenile court’s use of the term
“parental role” was not error:
       “In rejecting father’s arguments for the beneficial
       relationship exception, the juvenile court concluded
       that father ‘has not occupied a significant parental
       role.’ Critically, it also explained what it meant by
       this. The court determined that father’s unresolved
       issues with substance abuse and violence had
       consistently destabilized Katherine’s life for years,
       fatally compromising father’s attempts to maintain a
       strong, positive emotional attachment with her.” (Id.
       at pp. 319-320.)
      As in Katherine J., the juvenile court in this matter
explained what it meant when it used the term “parental role.”
No error of law occurred, and substantial evidence supported the
juvenile court’s determination that mother failed to show that the
beneficial parent-child relationship exception to termination of
parental rights was applicable in this case.6




6     Because we have determined that the juvenile court did not
err, we decline to address the parties’ competing arguments
regarding harmless error.




                                 26
                        DISPOSITION
     The order is affirmed.


                                ________________________
                                CHAVEZ, J.

We concur:


________________________
LUI, P. J.


________________________
HOFFSTADT, J.




                           27